Citation Nr: 0637960	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-14 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a fracture and 
dislocation of the left hip with total hip replacement, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his wife




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to February 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The Board first considered this appeal in September 
2005 and remanded the issues here presented for additional 
development of the medical record.  All requested development 
was performed, but the claims remain denied.  As such, they 
are properly returned to the Board for further appellate 
consideration.

The Board notes that its September 2005 decision included a 
denial of a compensable rating for the veteran's mandible 
disability.  As such, the only issues remaining on appeal are 
as set forth on the title page of this decision.

The Board points out that the veteran requested entitlement 
to service connection for a left knee disability in 2003 and 
the RO began development of the issue by sending a duty-to-
assist letter to the veteran in September 2004.  It does not 
appear that the issue has been adjudicated, but the veteran 
continues to assert his claim.  As this matter is not 
properly before the Board, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences moderately severe residuals of a 
total left hip arthroplasty, including pain and slight 
limitation of motion.

3.  The veteran has two service-connected disabilities with a 
total combined disability rating of 50 percent and does not 
meet the threshold schedular requirements for a total rating 
based on individual unemployability.

4.  The veteran has a high school education with work 
experience as an automobile wholesaler and grinder/machinist.

5.  The veteran is not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 50 percent for a 
fracture and dislocation of the left hip with total hip 
replacement have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4,71, 4.71a, 
Diagnostic Code 5054 (2006).

2.  Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2002 and July 2003, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in the May 
2006 Supplemental Statement of the Case.  The Board 
acknowledges that notice within a supplemental statement of 
the case does not satisfy the mandate for proper notice under 
38 C.F.R. § 3.159, but specifically finds that the veteran is 
not prejudiced as he was previously given specific notice 
with respect to those elements of a service-connection claim 
pertinent to his current claims.  Thus, the lack of proper 
notice of additional benefits that stem from the grant of 
service connection cannot prejudice him.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in May 2005.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  

The veteran requested that his left hip rating be increased 
in May 2002 due to increased pain and difficulty walking.  He 
also requested a total rating based on an inability to work 
since his May 1997 total hip replacement.  The veteran's 
treatment records do not reflect complaints of left hip pain 
during the one year period preceding his request for 
increased ratings.  He asserts, however, that he had been 
taking Ibuprofen for various joint pains for many years and 
was unable to work because of his hip pain notwithstanding 
the lack of treatment.

Social Security Administration records show that the veteran 
was granted disability benefits in December 1998 due to 
residuals of his left total hip arthroplasty, obesity and 
pain.  The effective date of the grant of benefits is May 
1997, the date of the veteran's total hip replacement.

The veteran underwent VA orthopedic examination in October 
2002 and complained of increased left hip pain during the 
previous year.  He had a mild antalgic gait and walked fairly 
freely with the use of a cane.  He had internal rotation in 
the left hip to 10 degrees, external rotation to 45 degrees, 
flexion to 90 degrees, adduction to 30 degrees, and abduction 
to 45 degrees.  There was no evidence of nerve injury or 
greater trochanteric tenderness.  X-rays revealed a well-
placed left hip replacement in excellent position.  The 
examiner's diagnostic impression was left hip pain status-
post fracture and total arthroplasty and he opined that the 
veteran's complaints of pain could possibly be from post-
surgical problems such as anything from synovitis to 
prosthesis bone mismatch.  The examiner went on to say that 
the veteran was as likely as not to have significant 
disability due to his complaints of left hip pain.

Treatment records dated in 2003 and 2004 do not reflect 
complaints of left hip pain, but do show that the veteran was 
treated on a regular basis for left knee pain.  He was also 
treated on a regular basis for hypertension, diabetes 
mellitus, and obesity.  Interestingly, when the veteran 
presented to establish care at a new VA medical center in 
September 2004, he advised that his main problems were with 
his left knee and right elbow; there was no mention of his 
status-post total left hip arthroplasty.  Additionally, in 
October 2004, the veteran was referred for physical therapy 
to improve mobility and the entire focus of the therapy was 
on his left knee.  Treatment notes dated in October and 
November 2004 show that the veteran experienced difficulty 
sleeping and hot flashes in the process of finding 
appropriate hypertension medication. 

The veteran and his wife testified before the Board in March 
2005 that the veteran experienced constant pain in his left 
hip and was unable to walk more than two blocks without 
having to rest.  The veteran related all of his physical 
limitations to his left hip and did not mention that the 
focus of his orthopedic treatment over the past several years 
had been his left knee; he stated that he had difficulty 
sleeping due to left hip pain, but did not mention 
limitations due to medication for his hypertension.  The 
veteran testified that he had been unable to work because of 
left hip pain.

Treatment records dated in 2005 reflect treatment for hernia 
repair as well as arthroplasty of the right elbow.  The 
majority of the records relate to complaints of pain in the 
right elbow, but there are a few notations of the veteran 
continuing to take anti-inflammatory medication for pain in 
the left hip.  In September 2005, it was noted that the 
veteran wanted his left hip checked as he believed the hip 
replacement was "wearing out."

In October 2005, the veteran underwent VA orthopedic 
examination.  The examiner performed a complete evaluation of 
the veteran's left hip disability, reviewed the claims folder 
and all pertinent medical evidence, and opined that the 
veteran's left hip disability caused significant impairment 
but would not limit his ability to perform sedentary work 
where he was able to move from a standing position to a 
sitting position at will.  The examiner noted that the 
veteran related having constant pain in the left hip with 
some stiffness and weakness, that he used a cane and was able 
to walk about one-quarter of a mile and stand for one hour.  
The veteran presented with an antalgic gait, but there was no 
evidence of abnormal weight-bearing.  There was no deformity 
or instability of the left hip joint.

Upon motion testing, the veteran had internal rotation to 15 
degrees, external rotation to 45 degrees, abduction to 45 
degrees, adduction to 10 degrees, extension to 0 degrees and 
flexion to 75 degrees, with pain beginning where the veteran 
stopped his active motion; he refused passive motion beyond 
those points as well.  The examiner noted that there was no 
additional limitation of motion with repetition.  It was also 
determined that there was no evidence of inflammatory 
arthritis and no significant difference in the circumference 
of the veteran's calves and thighs notwithstanding his 
complaints of weakness in the left lower extremity.  X-rays 
showed status-post total hip replacement with an unremarkable 
prosthesis.

In rendering her opinions regarding the veteran's functional 
impairment, the examiner noted that the veteran was able to 
perform household chores and mow his grass on a tractor; she 
also reported that the veteran advised that he was able to 
work on a computer in his leisure time.  Based on this 
information and the veteran's history of performing skilled 
manual labor in tool and dye making as well as being capable 
of organizing and running a private enterprise in the auto 
resale industry, the examiner opined that the veteran had the 
intellectual talents to be retrained to be productive in a 
sedentary occupation.  The examiner opined that the veteran 
did not show any incoordination nor any additional limitation 
in the left hip and that his disability could be 
characterized as being moderately severe due to weakness, 
pain and limitation of motion.  It was noted that the veteran 
did not participate in any exercise program to strengthen his 
muscles, but was able to perform independent self care, light 
housekeeping and community ambulation with an assistive 
device.

Treatment records dated through February 2006 show continued 
complaints regarding the right elbow and new complaints with 
respect to the right wrist.  The veteran was determined to 
have carpal tunnel syndrome of the right wrist and was 
scheduled for carpal tunnel release.  The records did not 
include any additional complaints of left hip disability.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's left hip disability has been rated using 
criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5054, 
since he underwent total hip arthroplasty in May 1997.  He 
was assigned a 100 percent rating for the period of 
convalescence and for the one-year period thereafter.  A 50 
percent rating is currently assigned for moderately severe 
residuals of weakness, pain or limitation of motion.  The 
veteran seeks assignment of a 70 percent rating for markedly 
severe residual weakness, pain or limitation of motion 
following implantation of a prosthesis.  The Board notes that 
a 90 percent rating is also available under Diagnostic Code 
5054 upon a showing of painful motion or weakness such as to 
require the use of crutches following the implantation of a 
prosthesis.

Given the evidence of record, the Board finds that the 
currently assigned 50 percent rating under Diagnostic Code 
5054 is appropriate because there is nothing in the medical 
record to suggest that the veteran's left hip disability is 
markedly severe.  There is no specific treatment for left hip 
problems over the last several years, the veteran did not 
advise his new health care personnel in September 2004 that 
he had problems with a total left hip replacement, and his 
medical records show that his problems with ambulation are 
predominantly due to his left knee disability.  Additionally, 
a VA examiner opined recently that the veteran's disability 
was best characterized as moderately severe due to his 
complaints of pain and weakness as well as the minimal 
limitation in motion found upon testing.

The Board acknowledges that the Social Security 
Administration determined that the veteran was disabled due 
primarily to a left hip replacement in a December 1998 
decision, assigning an effective date of May 1997 to the 
award of benefits.  The Board notes, however, that it is not 
bound by the findings of disability and/or unemployability 
made by other agencies, including the Social Security 
Administration.  See Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  Additionally, it is interesting to point out 
that the evidence relied upon by the Social Security 
Administration in awarding benefits is dated during the time 
period in which the veteran was assigned a 100 percent 
disability rating for his left hip disability.  As such, the 
evidence from the Social Security Administration has very 
limited use when determining the veteran's current level of 
disability due to the residuals of his left hip replacement.

In an effort to determine whether a higher evaluation may be 
assigned for the left hip disability, the Board also 
considered rating criteria based on limitation of motion and 
hip joint disabilities found in Diagnostic Codes 5250 through 
5255, also under 38 C.F.R. § 4.71a.  The Board notes that 
38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  Thus, in 
accordance therewith, the veteran's reports of pain and 
weakness have been considered in conjunction with the Board's 
review of the limitation of motion diagnostic codes.  

The evidence does not support the assignment of a rating 
higher than 50 percent based on limited and painful motion.  
In fact, using the limitation of motion diagnostic codes, the 
veteran would not even be assigned a 20 percent rating based 
solely on loss of motion.  See Diagnostic Codes 5251, 5252, 
and 5253.  In order for a rating higher than 50 percent to be 
assigned based on hip and thigh impairment other than based 
on limited and painful motion, there must be evidence of 
ankylosis, which is the complete freezing of the joint; a 
flail hip joint, which is a joint exhibiting abnormal 
mobility; fracture of the surgical neck of the femur; or 
nonunion of the femur shaft or anatomical neck.  Again, the 
medical evidence does not show that any of these impairments 
exist.  Consequently, the veteran's request for a rating in 
excess of 50 percent for a left hip disability is denied on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected left hip disability, he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings; the Board has been similarly unsuccessful in 
locating exceptional factors.  The veteran has not required 
frequent periods of hospitalization for his left hip 
disability and his treatment records are void of any finding 
of exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by pain and fatigue in the left hip has an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  

38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The record shows that the 
veteran's main complaints regarding mobility are a result of 
his left knee and not his status-post left hip replacement.  
The medical opinion of record, which is not refuted by any 
medical evidence, shows that the veteran's left hip 
disability is moderately severe, but does not cause 
unemployability.  Consequently, the Board finds that the 50 
percent evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran 
as a 50 percent rating is certainly representative of a 
moderately severe disability.  As such, a higher rating may 
not be assigned on an extra-schedular basis.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

The veteran has two service-connected disabilities.  
Specifically, status-post left hip arthroplasty rated as 50 
percent disabling and status-post mandible fracture rated as 
noncompensable.  His total combined disability rating is 50 
percent.  As such, the veteran does not meet the percentage 
threshold requirements provided in 38 C.F.R. § 4.16(a) for 
consideration of entitlement to a total rating based on 
individual unemployability.  He may, however, be entitled to 
a total rating based on an extra-schedular considerations 
under 38 C.F.R. § 4.16(b).

38 C.F.R. § 4.16(b) allows for a veteran who does not meet 
the threshold requirements for the assignment of a total 
rating based on individual unemployability but who is deemed 
by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on his 
employability must be considered and the claim submitted to 
the Director for determination.  The RO in this case 
specifically found that the veteran did not meet the criteria 
for submission of the claim to the Director.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon a veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Based on the evidence as outlined above and the evidence 
submitted by the veteran that he has a high school education 
and work experience as an automobile wholesaler and 
grinder/machinist, the Board finds that the veteran is not 
precluded from securing and following some form of 
substantially gainful employment consistent with his 
education and work experience as a result of his service-
connected disabilities.  Specifically, the veteran's left hip 
disability was noted by VA examiners to cause significant 
disability, but he was most recently found upon VA 
examination to be capable of some form of sedentary 
employment.  The Board notes that the lack of treatment or 
even complaints of hip problems in a medical treatment 
setting support a finding that the veteran's alleged 
unemployability may be due to the various other impairments 
for which the veteran is treated on a regular basis.  The 
Board notes at this juncture that the veteran does not assert 
that his jaw disability contributes to his unemployability 
and the medical evidence clearly shows that it does not limit 
his ability to perform gainful employment.

The assertions of the veteran and his wife that the veteran 
is unable to perform daily activities because of left hip 
problems, standing on their own, are insufficient to support 
the proposition that the veteran is incapable of performing 
work activities due solely to a left hip disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Interestingly, the veteran specifically advised the VA 
orthopedic examiner in October 2005 that he was capable of 
performing certain household chores as well as yard work with 
the use of a tractor.  Based in part on the veteran's 
assertions that he continued to perform activities of daily 
living, the examiner opined that the veteran was physically 
and intellectually capable of performing some form of 
sedentary employment.

The Board notes that treatment records show that the veteran 
has various medical problems which must contribute to his 
belief that he is unemployable, but the medical record is 
devoid of specific findings to even remotely suggest that the 
veteran is unemployable due solely to his left hip 
disability.  The medical opinions of record reflecting that 
the veteran likely has significant impairment as a result of 
his left hip pain do not rise to the level of placing the 
evidence in relative equipoise so as to allow for the use of 
VA's reasonable doubt doctrine found at 38 C.F.R. § 3.102.  
As noted above, the most recent medical opinion includes the 
finding that the veteran's hip disability causes significant 
impairment, yet the examiner found the veteran capable of 
performing sedentary employment.  As such, the Board must 
find that the veteran is not precluded from performing 
gainful employment due to his service-connected disabilities.  
Therefore, the veteran's application for a total rating based 
on individual unemployability is denied.





ORDER

A rating in excess of 50 percent for a fracture and 
dislocation of the left hip with total hip replacement is 
denied.

A total rating based on individual unemployability is denied.



	                        
____________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


